Title: Benjamin Harrison to Virginia Delegates, 1 March 1782
From: Harrison, Benjamin
To: Virginia Delegates



Gentlemen
Virginia In Council March 1st: 1782.
The resolutions of Congress you inclosed me respecting the beef to be provided by this State, for Genl Greene’s Army, is by no means as full as it ought to be, and cannot be complyed with, even if our Circumstances were much more flourishing than they are.

I some time ago forwarded a resolution of our Assembly, forbidding any specific Supplies being furnished by the Executive, unless by special order of Congress, or the Financier; the meaning of which is, that the State may get credit for their amount on the money demand made on us; if Congress intend this they must say so in explicit terms. You seem to doubt whether we have furnished the beef demanded from us in the last year; I beg you to calculate the rations of five or six thousand men for a year, to give us some Credit for what has been sent to the Southward; the supply furnished the Continental Army at York, and the Support of the Several posts in this State, and you will have all your Doubts on that Subject cleared up. True it is the Account is not yet settled, but as the troops have been supported by this State, the fact speaks for itself, and amounts to almost positive proof.
You are by this time fully informed of our distressed Situation, my late Letters being filled with scarce any thing else, notwithstanding which my endeavours to comply with the requisition of Congress if amended, shall not be wanting, and I have hopes of their proving successful, but without the alteration I can not stir a Step.
The Virginia Line in the field is weak, but not quite so much so as you think it is; between four & five hundred men from Cumberland Courthouse, will join the army, before this reaches you, and there are ninety three more on the Eastern Shore—that body of men has amounted to nearly double the number they now are, but they have been so banded about, and the time of their march so protracted by one means or other, that nearly one half of them are lost; those on the other Side of the Bay have been detained there, without any order from the State that I can hear of, and Colo Febiger now makes such Demands on us, for money & necessaries which he know[s] we have not, that I apprehend their terms of enlistment will expire, before he marches them.
I have a Letter from Genl. Greene dated the 8th: ulto, all was quiet then and had been so for some time. The Enemy were within their lines of Charlestown and Savannah, and had not been reinforced with more than three hundred men both from Europe & New York.
A Gentleman of this Town has received a letter of late date from the West Indies, informing him that the French had attempted Brimstone Hill by Storm; that they were repulsed with the loss of seven hundred men, that Hood had been so reinforced as to make him nearly equal to the French Fleet, and that they were in Sight of each other, both seeming determined to fight. If this should prove true & the old Count can give him a good Drubbing, it will bring about what we much want—a good Peace. I am &c
Benjamin Harrison.
P S. Inclosed you have a Copy of the resolution of the Assembly.
